Citation Nr: 1746707	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  16-16 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for nonspecific jejunitis with mild malabsorption syndrome, evaluated as 10 percent disabling prior to October 30, 2015 and 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

This appeal has been advanced on the docket of the United States Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the U.S. Navy from September 1956 to January 1968.

This matter comes before the Board on appeal from a November 2015 rating decision of the VA Regional Office (RO) in Atlanta, Georgia.  The decision increased the evaluation of nonspecific jejunitis with mild malabsorption syndrome from 10 percent disabling to an evaluation of 30 percent disabling, effective October 30, 2015.  The appellant timely appealed the decision with a notice of disagreement received by VA in November 2015.  After the RO issued a statement of the case in March 2016, the appeal was perfected with the appellant timely filing a substantive appeal in the same month.
 
In March 2017, the Board granted service connection for a cardiovascular disability other than Wolff-Parkinson-White syndrome.  The award constitutes a full grant of the service connection benefits sought, and that issue is no longer before the Board.


FINDINGS OF FACT

1.  The competent and probative evidence shows that since October 30, 2015, the Veteran's nonspecific jejunitis with mild malabsorption syndrome has been manifested by moderately severe, but not severe, symptoms of ulcerative colitis.

2.  The competent and probative evidence shows that since October 30, 2015, the Veteran has not been shown to be malnourished.

3.  The competent and probative evidence shows that prior to October 30, 2015, the Veteran's nonspecific jejunitis with mild malabsorption syndrome, also characterized as irritable colon syndrome and ulcerative colitis, was manifested by no more than mild symptoms of irritable colon syndrome with disturbances of bowel function and occasional abdominal distress or moderate ulcerative colitis with infrequent exacerbations.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 30 percent for the Veteran's nonspecific jejunitis with mild malabsorption syndrome from October 30, 2015 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114, DC 7323 (2016).

2.  The criteria for a schedular rating in excess of 10 percent for the Veteran's nonspecific jejunitis with mild malabsorption syndrome prior to October 31, 2015 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114, DC 7319, 7323.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he is entitled to higher ratings for his nonspecific jejunitis with mild malabsorption syndrome.  After reviewing the pertinent evidence of record, the Board finds that the evidence shows that from October 30, 2015, the Veteran is not entitled to a disability rating higher than 30 percent.  Moreover, the Board finds that the evidence shows that prior to October 30, 2015, the Veteran is not entitled to a disability rating higher than 10 percent.  The reasons and bases for this decision will be explained below.

I.  Notice and Assistance

VA has a duty to provide veterans with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In an August 2017 brief, the appellant's representative has argued that the VA examiner who conducted an October 2015 intestinal examination was not competent to evaluate the Veteran's nonspecific jejunitis with mild malabsorption syndrome.  08/25/2017, VBMS entry, Appellate Brief, at 3.  The Board reviewed the October 2015 examination report and has found that the examiner took a medical history, performed a physical examination to include assessments with respect to signs and symptoms; symptom episodes, attacks, and exacerbations; weight loss; malnutrition, complications, and other general health effects; tumors and neoplasms; and other pertinent physical findings, complications, conditions, signs, and symptoms; and functional impact.  The October 2015 VA examiner also conducted a complete blood count.  Based on these considerations and the other pertinent competent evidence of record, the Board finds the evidence is adequate to assess the nonspecific jejunitis with mild malabsorption syndrome.

The Board also acknowledges that in the August 2017 brief, the Veteran's representative had sought a new examination.  Id. at 4.  However, the evidence of record fails to demonstrate that the last intestinal examination, conducted in October 2015, was inadequate, or that the Veteran's digestive symptoms had worsened since that examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (first citing 38 U.S.C. § 5103A(d)(2); and then citing Caluza v. Brown, 7 Vet. App. 498, 505 (1995)) (denying entitlement to a new medical examination because there was no evidence showing a change in condition and no allegation that the disability in question had worsened).  The mere passage of time does not necessitate a new medical examination.  Id.

The Board has considered the issue on appeal and decided on the matter based on the pertinent evidence.  Neither the appellant nor his representative has raised any other issues with respect to VA's duties, nor have any other issues been reasonably raised by the record with respect to VA's duties.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Given the above, the Board will proceed to the appeal's merits.

II.  Increased Evaluation

A.  Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. pt. 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present disability level.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citing 38 U.S.C. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Evaluating the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements are detailed and consistent.

B.  Rating Criteria and Period on Appeal

The Veteran's jejunitis with mild malabsorption syndrome is currently rated under Diagnostic Code 7323 at 10 percent prior to October 30, 2015 and at 30 percent thereafter.  Diagnostic Code 7323 outlines the rating criteria for ulcerative colitis.

Under Diagnostic Code 7323, a 10 percent rating requires moderate ulcerative colitis with infrequent exacerbations.  A 30 percent rating requires moderately severe ulcerative colitis with frequent exacerbations.  38 C.F.R. § 4.114, DC 7323.  A 60 percent rating is warranted for severe ulcerative colitis with numerous attacks a year and malnutrition, with health being only fair during remissions.  Id.  A 100 percent rating is warranted for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility or with serious complication such as liver abscess.  Id.

Under Diagnostic Code 7319, used for rating irritable colon syndrome including spastic colitis and mucous colitis, a noncompensable rating is assigned for mild symptoms with disturbance of bowel function with occasional episodes of abdominal distress; a rating of 10 percent is assigned for moderate symptoms with frequent episodes of bowel disturbance with abdominal distress; and a maximum rating of 30 percent is assigned for severe symptoms with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id. DC 7319.

The November 2015 RO rating decision construed a claim to increase the rating of the Veteran's jejunitis based on a Board decision issued on December 5, 2014.  Accordingly, the Board has reviewed the evidence in the claims file to determine whether an increased disability rating is factually ascertainable from December 5, 2014 to the present.

C.  Analysis

The Board has reviewed the evidence and finds that the criteria for a rating in excess of 30 percent for the Veteran's jejunitis have not been met throughout the period on appeal.  The Board finds that the competent evidence weighs against a finding that the Veteran has severe symptoms of ulcerative colitis.  The Board notes that the findings from VA examinations conducted in February 2012 and October 2015 reflect neither severe ulcerative colitis with numerous attacks a year and malnutrition nor health being only fair during remissions.

At the October 2015 VA examination, the Veteran reported current symptoms of blood in his stool and irritation.  10/30/2015, VBMS entry, C&P Exam, at 1.  He stated that he drank prune juice nightly to keep from getting constipated.  Id.  He did not require continuous medical to control his jejunitis.  Id.  The October 2015 VA examination evidenced alternating diarrhea and constipation and frequent episodes of bowel disturbance with abdominal distress.  Id. at 2.  The examination was negative for weight loss, malnutrition, tumors, neoplasms, or other pertinent findings.  Id. at 2-4.  The blood test results were within normal limits.  Id. at 4.  The VA examiner also noted the Veteran's condition was quiescent.  Id.  Gastro-intestinal assessments conducted by VA in May 2014 found the Veteran tolerating his diet; having a soft, non-tender abdomen; and having active bowel sounds.  E.g., 10/19/2016, VBMS entry, CAPRI (Atlanta VAMC 1/31/13-12/1/14), at 110, 363.

At the February 2012 VA examination, the Veteran reported that his jejunitis was under good control.  02/02/2012, VBMS entry, VA Examination, at 2.  He reported that the jejunitis was aggravated by dairy products and stress and alleviated by diet.  Id. at 5.  There was no effect on the Veteran's occupation, home life, or daily living activities noted.  Id.  The pain level was zero and his average pain was zero.  Id.  The Veteran denied hospitalizations and current physical therapy.  Id.  A colonoscopy was within normal limits and showed no lesions.  Id.  The examiner opined that the Veteran's condition was not akin to gastritis or ulcerative colitis.  Id.  The VA examiner opined that the Veteran's condition was akin to irritable bowel syndrome with mild problems.  Id.  The examiner found that the Veteran was currently doing well but had slight blood twice a month on toilet paper.  Id.

Similarly, treatment records reflect neither severe ulcerative colitis with numerous attacks a year and malnutrition nor health being only fair during remissions.  It is clear from the VA examinations and medical records that the Veteran's symptoms do not resemble severe ulcerative colitis since October 30, 2015.

The Board also notes that evaluating the Veteran's symptoms under Diagnostic Code 7319 since October 30, 2015 is not warranted because the maximum rating under that diagnostic code is 30 percent.  As such, the Veteran cannot be rated more than 30 percent under Diagnostic Code 7319.

Moreover, the Board finds that the criteria for a rating in excess of 10 percent for the Veteran's jejunitis prior to October 30, 2015 have not been met under Diagnostic Code 7323.  The next-highest rating under Diagnostic Code 7323 is 30 percent, which is warranted when there is moderately severe ulcerative colitis with frequent exacerbations.  As noted above, the VA examination conducted in February 2012 reports that the Veteran's jejunitis was aggravated by dairy products and stress and alleviated by diet.  Additionally, the Board notes that the Veteran reported that his jejunitis was under good control.  Thus, the Board does not find that the Veteran's jejunitis is more nearly approximated by the next-higher, 30 percent, rating under Diagnostic Code 7323 prior to October 30, 2015.

The Board also notes that a higher rating under Diagnostic Code 7319 is not warranted prior to October 30, 2015 because the evidence does not indicate that the Veteran had severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation and more or less constant abdominal distress prior to October 30, 2015.  VA medical records do not reflect severe diarrhea before October 30, 2015.

After reviewing the relevant medical and lay evidence of record, the Board finds that the preponderance of the evidence weighs against a rating in excess of 
10 percent prior to October 30, 2015, and in excess of 30 percent thereafter, for the Veteran's jejunitis per 38 C.F.R. § 4.114, DC 7323.


ORDER

A rating in excess of 10 percent for nonspecific jejunitis with mild malabsorption syndrome prior to October 30, 2015 is denied.

A rating in excess of 30 percent for nonspecific jejunitis with mild malabsorption syndrome from October 30, 2015 is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


